Exhibit 10.1

IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA       :       Plaintiff   :     :   Crim. No.
12-CR-00291 v.   :     :     :   (J. Conner) MONEYGRAM INTERNATIONAL, INC.,   :
  Defendant   :  

SECOND AMENDMENT TO AMENDMENT TO AND EXTENSION OF DEFERRED PROSECUTION AGREEMENT

MoneyGram International, Inc., (the “Company”) and the United States Department
of Justice, Criminal Division, Money Laundering and Asset Recovery Section and
the United States Attorney’s Office for the Middle District of Pennsylvania
(collectively the “Department”) hereby agree that the following paragraphs of
the Amendment to and Extension of Deferred Prosecution Agreement are amended to
read as follows:

11.     The Company shall pay the sum of $70 million plus any associated
transfer fees within ten (10) business days after the date this Court grants the
accompanying Order Tolling the Speedy Trial Act Pursuant to the Joint Motion to
Amend and Extend the Deferred Prosecution Agreement, pursuant to payment
instructions as directed by the Department in its sole discretion. The Company



--------------------------------------------------------------------------------

shall pay the remaining sum of $55 million plus any associated transfer fees
within thirty (30) months of the date this Amendment is executed, no later than
May 9, 2021, pursuant to payment instructions as directed by the Department in
its sole discretion.

6.     The seventh, eighth, and ninth paragraphs of Attachment C to the
Agreement are amended to read as follows:

Agent Due Diligence Remediation

7.    For Agents deemed by MoneyGram to be high risk or operating in a high risk
area, MoneyGram will develop and implement a plan to conduct enhanced due
diligence. On a quarterly basis, MoneyGram will also calculate with respect to
each Agent location for the preceding quarter, the monetary value of
(a) completed money transfers that were the subject of a Consumer Fraud Report
C’CFR”), (b) other completed money transfers made to the receiver who was
identified as a fraud perpetrator in any such CFR (“Related Receiver
Transactions”), and (c) other completed money transfers made by the sender
identified as a fraud victim in any such CFR, provided that such sender was also
identified as a fraud victim in a second CFR within thirty (30) days of the
first CFR (“Related Sender Transactions”). If the total combined monetary value
of(a), (b), and (c) exceeded five percent (5%) of the total monetary value of
money transfers paid by that Agent location for each of the three preceding
months, MoneyGram will suspend the Agent location’s ability to conduct further
money transfers pending a review to determine whether the Agent location can
continue operating. Upon completion of the review, MoneyGram will, where
appropriate, terminate, restrict, or discipline the Agent location.

 

2



--------------------------------------------------------------------------------

7.     The twelfth paragraph of Attachment C is amended to require reporting to
the Department on a quarterly basis. The thirteenth and fourteenth paragraph of
Attachment C to the Agreement are amended to read as follows:

Reporting Requirements2

13.    The Company will provide the Department with a report every quarter of
all MoneyGram Agents or Agent locations worldwide that were terminated,
suspended, or restricted in any way during the previous quarter based on fraud
or money laundering concerns or as a result of the Anti-Fraud Program and
whether or not a SAR was filed concerning those Agents or Agent locations.

14.    The Company will provide the Department with a report every quarter
listing all Agent termination, suspension, or restriction recommendations by the
Company’s Fraud, Anti-Money Laundering, or Compliance Departments during the
previous quarter based on fraud or money laundering concerns or as a result of
the Anti-Fraud Program that were not accepted and an explanation of why. The
Company should also indicate whether or not a SAR was filed concerning those
Agents.

Footnote 2: MoneyGram shall submit the first quarterly reports required under
this Second Amendment to the Amendment, on or before October 20, 2020. The first
quarterly reports shall provide information covering the period between the last
reports MoneyGram submitted to the Department in July 2020 and the date closest
to the date of the new report for which information is available. MoneyGram
shall submit every subsequent report quarterly on the 20th day of each
applicable month covering the quarterly period between the last reports and the
date closest to the date of the subsequent report for which information is
available, through the duration of the Deferred Prosecution Agreement. Within
one week of the end of the Term, MoneyGram shall submit reports covering any
period not contained in the final quarterly report through the end of the Term.

 

3



--------------------------------------------------------------------------------

8.     Attachment C to the Agreement is further amended to include the following
additional compliance undertakings:

Additional Reporting Requirements

16.    The Company will provide the Department with a report each quarter
identifying each Agent or Agent location the Company has identified as a subject
of a SAR filed by the Company in the previous quarter.

17.    The Company will provide the Department with a report each quarter
identifying: (a) any new material modification to the Anti-Fraud Program (as
defined in paragraph 8 above) in the previous quarter, including any new AFAS
rules; and (b) the number of names added to the Company’s active interdiction
system in the previous quarter; and (c) the total number of names on any active
interdiction system backlog.

18.    The Company will, on a quarterly basis, provide the Department with:
(a) spreadsheets, in the form previously identified by the Department,
containing information about CFRs and Related Sender and Receiver transactions;
and (b) information regarding money transfers sufficient to determine the
percentage of CFR and Related Sender and Receiver transactions relative to
overall money transfers worldwide and by country.

Interdiction System

20.    Upon receipt of a complaint via the Company’s “Core Channels” (customer
service hotline, customer service email address, or online complaint form) about
an alleged consumer-fraud-induced money transfer, the Company will, within two
(2) business days, add to its active interdiction system (a) the receiver
identified in the complaint and (b) the sender identified in the complaint
provided that such sender has been identified in a CFR within the preceding
thirty (30) days. Upon receipt of a complaint via any other channel, the Company
will add such information to its active interdiction systems as soon as
reasonably possible, pursuant to its interdiction policy. The

 

4



--------------------------------------------------------------------------------

Company will review whether it is loading and maintaining receivers and senders
into the interdiction system in accordance with this paragraph on at least a
monthly basis, and the Company will report the results of such reviews to the
Department every quarter along with the other reporting required under this
Agreement.

All other terms of the Deferred Prosecution Agreement and Amendment to and
Extension of Deferred Prosecution Agreement remain in full force and effect
through the end of the Extended Term.

AGREED:

FOR MONEYGRAM INTERNATIONAL, INC.:

 

Date: July 24, 2020     By:  

/s/ W. Alexander Holmes

      W. Alexander Holmes       Chief Executive Officer       MoneyGram
International, Inc. Date: July 24, 2020     By:  

/s/ Ephraim Wernick

      Ephraim Wernick       Vinson & Elkins LLP

FOR THE DEPARTMENT OF JUSTICE:

 

DAVID J. FREED       DEBORAH L. CONNOR United States Attorney
Middle District of Pennsylvania      

Chief, Money Laundering and
        Asset Recovery Section

      United States Department of Justice

/s/ Kim Douglas Daniel

     

/s/ Margaret A. Moeser

KIM DOUGLAS DANIEL       MARGARET A. MOESER Assistant U.S. Attorney       Trial
Attorney

 

5